   Case: 1:18-cv-00586-MRB Doc #: 23 Filed: 01/16/19 Page: 1 of 3 PAGEID #: 764



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


 CINCINNATI DEVELOPMENT III, LLC               )     CASE NO. 1:18-CV-586
                                               )
                Plaintiff,                     )     JUDGE MICHAEL R. BARRETT
                                               )
        vs.                                    )     DEFENDANT CINCINNATI
                                               )     TERRACE ASSOCIATES LLC’S
 CINCINNATI TERRACE PLAZA, LLC,                )     MOTION FOR EXTENSION OF TIME
 et al.                                        )     TO RESPOND TO PLAINTIFF’S
                                               )     MOTION FOR PARTIAL SUMMARY
                Defendants.                    )     JUDGMENT
                                               )

       Pursuant to Fed. R. Civ. P. 6(b)(1), Defendant Cincinnati Terrace Associates LLC (“CTA”)

respectfully requests an extension of time of 21 days, to February 6, 2019, in which to respond to

Plaintiff Cincinnati Development III, LLC’s Motion for Partial Summary Judgment on the Issues

of Breach, Specific Performance and Bona Fide Purchaser Status. (ECF #21.) For cause, CTA

states that the extension is necessary due to the intervening holidays and Plaintiff’s overdue

responses to CTA’s discovery requests. This request is not interposed for delay and will not

prejudice any party.

       Wherefore, Defendant Cincinnati Terrace Associates LLC respectfully requests an

extension of time of 21 days, until February 6, 2019, in which to respond to Plaintiff’s Motion for

Partial Summary Judgment.
Case: 1:18-cv-00586-MRB Doc #: 23 Filed: 01/16/19 Page: 2 of 3 PAGEID #: 765



                                  Respectfully submitted,


                                  /s/Robin D. Miller___________________
                                  Robin D. Miller (0074375)
                                  ULMER & BERNE LLP
                                  600 Vine Street, Suite 2800
                                  Cincinnati, Ohio 45202
                                  (513) 698-5054; (513) 698-5055 Fax
                                  rmiller@ulmer.com

                                  and

                                  /s/Christine E. Watchorn
                                  Christine E. Watchorn (0075919)
                                  ULMER & BERNE LLP
                                  65 East State Street, Suite 1100
                                  Columbus, Ohio 43215
                                  (614) 229-0034; (614) 229-0035 Fax
                                  cwatchorn@ulmer.com

                                  Attorneys for Defendant
                                  Cincinnati Terrace Associates LLC




                                     2
   Case: 1:18-cv-00586-MRB Doc #: 23 Filed: 01/16/19 Page: 3 of 3 PAGEID #: 766



                                  CERTIFICATE OF SERVICE

         I hereby certify that on January 16, 2019, a copy of the foregoing was electronically filed.

Parties and their counsel may access this filing through the Court’s Electronic Filing System.




                                               /s/Christine E. Watchorn
                                               Christine E. Watchorn (0075919)



282122




                                                  3
